Citation Nr: 0814570	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-00 855	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the appellant is entitled to death benefits as the 
veteran's surviving spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  He died in May 2002.  The appellant claims she 
is his widow (surviving spouse) by common law marriage.  She 
appealed to the Board of Veterans' Appeals (Board) from an 
October 2004 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.

In February 2008, to support her claim, the appellant 
testified at a hearing before the undersigned Veterans Law 
Judge (VLJ) at the Board's offices in Washington, DC (Central 
Office hearing).  During her hearing, the appellant submitted 
additional evidence in support of her claim - records 
indicating she should be considered the veteran's surviving 
spouse under the provisions of common law marriage in the 
state of Alabama.  And she waived her right to have the RO 
initially consider this additional evidence.  See 38 C.F.R. 
§§ 20.800, 20.1304(c) (2007).

The appellant submitted still additional evidence in March 
2008, a copy of her marriage certificate, through her 
representative, and she again waived her right to have the RO 
initially consider this additional evidence.  Id.




FINDINGS OF FACT

1.  The veteran and appellant were married in February 1991 
and lived in Georgia.

2.  They divorced in June 1999, while still in Georgia.  
Although they did not officially remarry, they again began 
living together shortly after their divorce, both in Georgia 
and Alabama, and continued to cohabitate and hold themselves 
out as husband and wife until his death.

3.  Alabama recognizes common law marriage, whereas Georgia 
does not.


CONCLUSION OF LAW

Resolving all reasonable doubt in her favor, the appellant is 
entitled to recognition as the veteran's surviving spouse for 
VA death benefits' purposes.  38 U.S.C.A. §§ 101(3), 5107 
(West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Since the Board is granting the appellant's claim - for 
recognition as the veteran's surviving spouse, there is no 
need to discuss whether VA has complied with the notice and 
duty to assist provisions of the Veterans Claims Assistance 
Act (VCAA).  38 U.S.C.A. § 5100 et seq.  Even if, for the 
sake of argument, there has not been compliance, this is 
inconsequential and, therefore, at most harmless error.  
38 C.F.R. § 20.1102; cf. Bernard v Brown, 4 Vet. App. 384 
(1993).



The appellant contends that she is the veteran's common law 
surviving spouse, so eligible for VA death benefits.

According to her testimony during her February 2008 hearing, 
the appellant and the veteran were married in February 1991 
and lived in Georgia.  She acknowledged they divorced in June 
1999 and, for a short time after, continued to live in 
Georgia.  Indeed, on his May 2002 certificate of death, box 
11 indicates he was divorced when he died.

In other testimony during her February 2008 hearing, however, 
the appellant claimed that, shortly after their divorce 
(about two weeks later), the veteran followed her to Alabama 
- where she had relocated, and they again began living 
together and continued to in Alabama, holding themselves out 
as husband and wife, until his death in May 2002.  That said, 
his death certificate indicates he died in Georgia, not 
Alabama, and lists his home address as in Georgia, which does 
not recognize common law marriage, whereas Alabama does.

The additional documents the appellant submitted during and 
after her hearing explain the requirements of common law 
marriage and include a house rental agreement from Alabama, a 
letter from Nationwide Insurance indicating she and the 
veteran had a joint homeowner's policy and auto policy in 
which they were listed as married, statements from two 
witnesses attesting that she and veteran held themselves out 
as a married couple (even after their divorce) and 
cohabitated, and a letter from Delta Airlines indicating it 
had approved her claim for survivor benefits from the Delta 
Family-Care Disability and Survivorship plan - recognizing 
her as the veteran's surviving spouse.

Previously, the appellant had submitted a VA Form 21-4170 
indicating she and the veteran had lived together in both 
Georgia and Alabama before his death.

While the Board sees the appellant and the veteran had a 
homeowner's policy, they did not own the house in Alabama.  
Indeed, they only rented this house as evidenced by the 
lease.

As mentioned, Georgia does not recognize common law marriage, 
but Alabama does.  To establish a common-law marriage, the 
parties must:

(1) have the capacity to enter into a marriage, (2) present 
agreement or consent to be husband and wife, and (3) public 
recognition of the existence of the marriage, and (4) 
consummation.

A surviving spouse for VA purposes is defined as a person of 
the opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) (2007) and who was the 
spouse of the veteran at the time of the veteran's death; and 
(1) who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without fault of the spouse; and 
(2) has not remarried or has not since the death of the 
veteran lived with another person of the opposite sex and 
held himself/herself out openly to the public to be the 
spouse of such other person.  38 C.F.R. §§ 3.50(b), 3.53 
(2007).  A surviving spouse may qualify for pension, 
compensation, or dependency and indemnity compensation under 
the appropriate circumstances.  38 C.F.R. § 3.54 (2007).

VA defines a "marriage" as a marriage valid under the law of 
the place where the parties resided at the time of marriage, 
or the laws of the place where the parties resided when the 
right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 
38 C.F.R. § 3.1(j) (2006).  According to Black's Law 
Dictionary, a "common law marriage" is defined as a marriage 
not solemnized in the ordinary way (i.e., non- ceremonial) 
but created by an agreement to marry, followed by 
cohabitation, a consummated agreement to marry, marriage 
contract, per verba de praesenti, followed by cohabitation.  
Such a marriage requires a positive mutual agreement, 
permanent and exclusive of all others, to enter into a 
marriage relationship, cohabitation sufficient to warrant 
fulfillment of necessary relationship of man and wife, and an 
assumption of marital duties and obligations.  Id. at 144-45 
(5th abridged ed. 1983).

VA will accept, for the purpose of determining entitlement to 
benefits under laws administered by VA, the statement of a 
claimant as proof of marriage, dissolution of a marriage, 
birth of a child, or death of a dependent, provided the 
statement contains:  the date (month and year) and place of 
the event; the full name and relationship of the other person 
to the claimant.  38 U.S.C.A. § 5124(a), (b) (West 2002); 38 
C.F.R. § 3.204(a)(1) (2007).  VA shall require corroborating 
evidence to verify a marriage where:  the claimant does not 
reside within a state; the claimant's statement on its face 
raises a question of its validity; the claimant's statement 
conflicts with other evidence of record; or, there is a 
reasonable indication, in the claimant's statement or 
otherwise, of fraud or misrepresentation of the relationship 
in question.  38 U.S.C.A. § 5124(c) (West 2002); 38 C.F.R. 
§ 3.204(a)(2) (2007).  Failure to furnish the higher class of 
evidence, however, does not preclude the acceptance of a 
lower class if the evidence furnished is sufficient to prove 
the point involved.  38 C.F.R. § 3.204(b) (2007).

Marriage is established by one of the following types of 
evidence (in the order of preference):

1) Copy or abstract of the public record of marriage, or a 
copy of the church record of marriage, containing sufficient 
data to identify the parties, the date and place of marriage, 
and the number of prior marriages if shown on the official 
record; 2) Official report from service department as to 
marriage which occurred while the veteran was in service; 3) 
The affidavit of the clergyman or magistrate who officiated; 
4) The original certificate of marriage, if the VA is 
satisfied that it is genuine and free from alteration; 5) The 
affidavits or certified statements of two or more 
eyewitnesses to the ceremony; 6) In jurisdictions where 
marriages other than by ceremony are recognized the 
affidavits or certified statements of one or both of the 
parties to the marriage, if living, setting forth all of the 
facts and circumstances concerning the alleged marriage, such 
as the agreement between the parties at the beginning of 
their cohabitation, the period of cohabitation, places and 
dates of residences, and whether children were born as the 
result of the relationship.  This evidence should be 
supplemented by affidavits or certified statements from two 
or more persons who know as the result of personal 
observation the reputed relationship which existed between 
the parties to the alleged marriage including the periods of 
cohabitation, places of residences, whether the parties held 
themselves out as married, and whether they were generally 
accepted as such in the communities in which they lived; or, 
7) Any other secondary evidence which reasonably supports a 
belief by the adjudicating activity that a valid marriage 
actually occurred.  38 C.F.R. § 3.205(a) (2007).

In the absence of conflicting information, proof of marriage 
that meets the requirements of 38 C.F.R. § 3.205(a) (2007) 
together with the claimant's certified statement concerning 
the date, place and circumstances of dissolution of any prior 
marriage may be accepted as establishing a valid marriage, 
provided that such facts, if they were to be corroborated by 
record evidence, would warrant acceptance of the marriage as 
valid.  Where necessary to a determination because of 
conflicting information or protest by a party having an 
interest therein, proof of termination of a prior marriage 
will be shown by proof of death, or a certified copy or a 
certified abstract of final decree of divorce or annulment 
specifically reciting the effects of the decree.  38 C.F.R. § 
3.206(b) (2007).

Here, the appellant readily acknowledges that her formal 
marriage to the veteran ended with the divorce decree in June 
1999.  However, she argues nonetheless that she and the 
veteran subsequently entered into a common law marriage in 
Alabama and continued in that capacity until his death.

During her testimony before the Board in February 2008, the 
appellant claimed that their relationship satisfied the 
requirements of common law marriage in Alabama.  Despite 
their official divorce in Georgia, the evidence of record 
appears to show they maintained two residences in Georgia and 
Alabama and presumably owned the house in Georgia (an 
implication of the joint homeowner's policy) and had joint 
car insurance.  Two friends signed a statement to the effect 
that they considered them a married couple, and there also is 
the Delta Airlines' letter indicating the appellant was 
entitled to survivorship benefits as the company considered 
her the veteran's spouse.  This evidence, especially 
considered in the aggregate, tends to show that she and the 
veteran continually cohabitated in both Georgia and Alabama 
and held themselves out as a married couple, all that way up 
until he died.

Hence, the determinative issue is whether the appellant and 
the veteran had a primary residence in Georgia or Alabama.  
Based on the evidence of record, it is unclear which state 
was their primary residence after their divorce.  So 
resolving all reasonable doubt in the appellant's favor, the 
Board finds that it is just as likely as not they had a 
primary residence in Alabama and, therefore, met this state's 
requirements of common law marriage.

The lay statements and other evidence supporting this claimed 
common law marriage are credible.  See Washington v. 
Nicholson, No. 03-1828, slip op. at 5-6 (U.S. Vet. App. Nov. 
2, 2005); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).  So the Board must 
grant the appeal to have the appellant recognized as the 
veteran's surviving spouse.




ORDER

The claim for recognition as the veteran's surviving spouse 
is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


